Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 1 of 79

 

  

DEFENDANT - SMF
EXHIBIT 8
Case 1:17-cv-
7-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 2 of 79

 

 

 

 

 

 

 

109

ilo og. pad you elick on this link to
2 the USPS tracking -~7?
3 Aw No, Tf ‘didnt.
4) OQ. What did this tracking number
5 show?
6 A. i'm assuming that it would show
7 the progress of the aforementioned
8 Letter and where it was in the delivery

©

 

process.

   

il A. Yes.
12 Q. And she sent it to your work
13 e-mail?
14 A. Yes.
15 Q. and basically she was showing

"16 you that she had mailed this letter to

17 your wife, gennifer Blasic?

18 A. Yes.

19 Qo. . The Letter of March list of 2016
20 that's contained ~-7~7 I’m sorry: The

21 Letter of February 29th, 2016 that’s
22 contained in the e-mail of March 1st,
23 2016?

24 A. Yes.

25 QO. That’s Appointing Authority’ 8

 

 

( L

 

 

 

 

Sargent's Court Reporting Service, Inc.
(814) 536-8908
 

Case 1:17-cv-00
148-SPB Document 115-2 Filed 06/10/20 Page 3 of 79

110
Exhibit Number 11%
A. yes.
Q. Do you know whether Mrs. Blasic

9016 letter from Nancy Lewen?

1
2
3
4 had ever received che February 29th,
5

6 A. ‘yes, I do-

4

 

   

 

 

 

 

 

 

   
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q How do you know. about Lt?
8 A Because she toid me.
Qo Mrs. Blasic told you?
40 . ce
il she had received it.
4.2 QO. What was Mrs. Blasic’s reaction
13 to having received such a fetter from
14 Nancy Lewen?
15 A. To say she was upset would be
16 putting 4t mildly. she was not happy
17} > at all.
18 QO. Was she angry with you?
19 A Ooh, yes:
20 Q was she angry with Ms- Lewen?
24 A. yes.
22 Q And you were, as Lt yecall, in
23 Ehe process of being divorced?
24 A. That's correct.
25 Q. Is this divorce that was going

 

 

 

 

 

 

 

   

sargent’s Court Reporting service, Enc.
(814) 536-8908
  
  
 
 

 

 

 

Case 1:17-cv-0
0148-SPB Document 115-2 Filed 06/10/20 Page 4 of 79

111

1 on between you and Mrs. Blasic, is this
2 one of those divorces that’s a friendly
3 divorce where everybody just seems to
4 separate or is it one that's not so
5 friendly?
6 A. Tr is not so friendly.
7 QO. You have issues with custody,
8 and property and things of that nature?

A Yes.

 

 

10 Q.

i1 divorce process at. all?

12 A. certainly not.

13 Q.. Well, how do you feel about

44| Nancy Lewen sending this Letter to: your

15 wife?

16 A. I was extremely upset. Tt

17 caused me a great deal of anxiety. I
18 was concerned chat it was going to have
19 some kind of an adverse effect on our
20 custody hearing. yeah, it was not good

21 for me at all.

22 Oo. - Let's talk about a couple of the
23 phrases that's contained in this tetter
24 of February 99th that MSs. Lewen sent to

25 your wife. In the fourth paragraph

|___

 

 

 

 

 

 

 

 

__

 

Sargent’s court Reporting gervice, inc.
(814) 536-8908
 

 

C
ag

 

 
  
 

112
1 down MS. Lewen states to your wife,
2 excuse me, but there's something not
3 quite ethical about 4 dad using 4
4 picture of a couple teenage boys while
5 marketing nimself online for 4 pooty
6 call. Do you see that phrase?
7 A. T'm sorry: + don’t see that,
No,

 

 

 

 

 

 

 

 

yes.

   
   
 
 
  
  
 
   
   
  
 

 

12 Q. How does that phrase make you

 

 

 

 

/ 13 feel that Ms. Lewen accuses you of
14 using your children in order to get sex
15 from women? you have to speak.
16 A. Extremely jrritated-
17 Q. Are you angry about it?
18 A. yes, L am.
13 QO. _ she also talks about “77 she
20 goes on in this letter to post your --7

  
 
   
 
 
 

21 post an address for you, a phone number

   
   

22 and says in her letter, 4st took five

 
 
 
 
 
 

23 minutes of sleuthing of the internet to

   
   
 
 
 

(24 learn that your minor son is Gavin and

 
   

 
 
   

25 your minor daughter's name is IVyY- HOW

Sargent’s court Reporting service, inc:
{8i4) 536-8908
 

 

 

 

 

4.13
4 do you feel about the fact that ‘she

2 went on the internet to Find out the

3

names of your minor children?

 

4 A. extremely angry about the whole
5 situation. it was just absolutely out
6 of line.

7 QO. Did this cause you to have any -
8 fear for their personal safety?

5

  
 

 

   

Be yeah, it did. Absolutely.

  
  
 
 

 

 

   

Q.

 

11 cyber stalking, MY:

12 A. Yes.

 

 

 

13 Q. Do you think that this was an
14 example of Ms. Lewen cyber gtaiking

15 you?

16 A. absolutely:
17 QO. ‘one of the things that MS. Lewen
18 says in her letter ig cc7 to Mrs.

19 Blasic, ft think you will agree that

 

 

 

 

29 these are not the type of men who you

 

 

 

21 would appreciate showing uP in your

22 bedroom in the middie of the night t9
23, have forced sex with you oF your

24 daughter having been ted there by your

25 ex-husband’ s cheatness and stupidity

 

 

 

 

( pr

sargent's court Reporting service, Inc.
(814) 536-8908
C

     
 

5

 

4114

 
  
 

 

What do you think

     

the intent of Ms. Lewen was in saying

something Like that to your wife?

   

A. tntimidation- rt certainly was

 
  
 
 

~-- it seems that it would have been

  
    
 

intended to frighten her, t°0 cause her

   
  
 

to be angry with me, any number of

 
   
 

adverse reactions.

   
 
   
  
  
 
  
  
  
   
 
 
 
 
  
 
 
   
 
  
  
 
  
 
 
    

  
  

well, the jast Pp

   

11 , ceurred to me that maybe h

12 doesn’t care at this point if some

13 rapist shows UP at the door and rapes
( . 44 you since he has primary custody

15 anyway; 8° the kids aré safe.

16 How does it feel to you to have

17 Nancy Lewen tell yout wife she thinks

18 that you don’t care if somebody comes
1g9l .to your wife’s home and rapes her?

20 A. Wot good at aii, moO.

Zi Q. Are you outraged by this?

22 A. Yeah. tT don’t think I ever have
23 words to express how it makes me feel.
24 Tt's just above and beyond ridiculous
25 that this even has taken piace.

 

 

sargent’s court Reporting service, Inc.
(814) 536-8908
Case 1:17-cv-
cv-00148-SPB Document 115-2 Filed 06/10/20 Page 8 of 79

 

 

 

 

 

 

115

1 Q. at some point after Ms. Lewen

2 gent this Letter to your this horrific

3 Letter of February 299th, 2016, did you

4 bring this Letter to che attention of

5 the Pennsyivania Soldiers' and Sailors'

6 Home? .

‘I A. Hot myself directly.

8 QO. How did you do it? How did it

 

come about that we got this jetterx?

    
 

19 A. ros

 

11 Oo. You shared it with co-workers.

12 Did they tell you to do anything with

13 the letter?

14 A. Everybody that saw it had some

15 recommendation of what to do with it,

16 but as it turned out f didn’t need to.
17? somebody else prought it to the

18 attention of the administration. I

19 didn’t really have to do anything.

20 . ATTORNEY BUSHINSKIL:
21 . Okay. If ZT may have 4
22 moment, Mr. Aurn.

23 BY ATTORNEY BUSHINSKI:
24 Q. I’m showing you what has already

25 been introduced into the record as

( | =

 

 

 

 

 

 

 

 

Sargent’ s Court Reporting service, inc.
(814) 536-8908
 
  
 

Lbit. Number

   
   

Ap
2. would you take 4a moment to

   

   
   
    

that?

WITNESS COMPLIES

BY ATTORNEY BUSHINSKIE
Mr. Blasicr this document

 
 

QO. “NOW,

 
 

pointing

 
 

which has peen marked as Ap

 
  
 
 

Authority’ § Exhibit Number 2 and it

 
 

 

 

  
 
 
 

 

.ofE March 7: 9016, did yor

 

 

   
   

this doc

  
    
   
  
  
   
    

yes, Lt did.

Lo authorities at pennsylvania

( 14 soldiers’ and sailors’ Home?
15 A. Yes.
16 Q. Going te the last page of the
V7 document you stated that 777 ,f you

could read the third paragraph that
yt found chis pehavior unsettling:

‘anto the record,

 
 

sargent’s court peporting service, Inc.
(814) 5367 8908
Case 1:17-cv-
00148-SPB Document 115-2 Filed 06/10/20 Page 10 of 79

 

ee

 

417
( 1 and ex-wife. + realized this was far
2 more serious than I had gnitially
3 thought. Y began to Look through older
4 messages Nancy Lewer had sent. |
5 | T found one dated pecember 7th,
6 9015 that made reference to getting a

7 gun from 4 vehicle in the parking Lot

 
      

 

      

 

 

8 and shooting someone. I immediately
forwarded this to my DON.
ho > , oy
14 ana filed a formal written complaint
12 about sexual harassment from Nancy
13 Lewen; correct?
( 14 A. That's correct.
45 QO. Pais is your only written
16 complaint?
17 A. - Yes.
18 QO. pid Ms. Lewen’s actions affect

19 your ability to perform your job in any

1

20 way?
2i A. yes, it did.
22 Q. How did that happen of how did

 

 

23 at affect your ability to perform your
24{  4ob? .
25 A. Initially +t was just a great
( —

Sargent’s court Reporting service, inc.
{814} 536-8908

 

 

 

 

 

 

 

 
ag

  

 
 
 

118

 
 

 

 
 

deal of discomfort on my part and then

   
 

it pegan to be increased anxiety:

 
 

gifficulty concentrating at work, but

  
   

when this all started to come to 4 head

  
 
 
  
 
 

at work, the one day 1 came to work and

 
 
 
 
 
 

everybody ~~~ Lt seemed Like everybody

 
 
 
 

knew about it.

  
  

 
 

They ali approached me as ¢

   
 

ing around trying toe

 

   
 

ag e-y-

+,
Ad

 
 

Everyone would stop mes what's going

 
  
 
 
 
 
 

on, what's UP with this and that,

  
  

asking questions: xy was not able to

  
 
  
 

really effectively get any of my work

 
 
 
 

done that day due to anxiety,

 
   
 

interruptions:

  
 
  
 

That particular day 1 ended uP

   
   

asking if y could g® home early, which

  
   

yt did, and there were 777 with ali

  
 
  
 

these e-mails that tf continued to

  
 
 
  

receive and it just xind of compounded

 
 

ztself along those same Lines. gust

 
  

  

every cime gq it’s, you

 

    
      

know, more communications for no

  

 
 

particula® reason causing anxiety,

 

Sargent's court Reporting Service, Inc.
 

 

 

 

Case 1:17-cv-
17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 12 of 79

Ww N

 

 

 

119
frustration, et cetera.
Q. So you did miss work because of
this ?.
A. yes, I did.
Q. After she sent this Letter, this

horrific letter to your wife, did she
continue to "7" did she communicate

with you by e-mail?

 

A. As recently as yesterday, yes.

Q. Do you want this kind of e-mail
contact with her?

A. No, I don’ t..

QO. And these e-mails that you
receive after she was terminated, da
these cause you in any Way to feel

anxious oF in fear of your own personal

safety?
A. Absolutely.
Q. - Has Ms. Lewen attempted to

communicate with your wife after she
was fixed on March 14, 29014 -"7 2016

rather?

 

Saxrgent’s court Reporting service, Inc.
(814) 536-8908 .

 
 

 

 

 

Case 1:17-cv-001
-00148-SPB Docum
ent 115-2 Filed 06/1
0/20 Page 13 of
79

 
 

  
 

A. other than that one Letter T

  
   
  

don’t believe 8°:

  
  

QO. she hasn't sent additional

  
 
 
  

letters to your wife?

 
 
     
     
     
 
 

5 A. Not that [T ean recall.
6 Q. Ali rvight- Phank you- Last
7 thing f want to talk t9 you about, Mr-

  
 
 
  

Blasic. Ms. Lewen alleges that the

  
  
  
 
  
 
 
 
   
  
   
 
 
 
 
  
  
 
 
 
 
 
  

 

pennsylvania Soidiers and Sailors'

   

    

rebaiieted:

10 nome fired her”

  

41 against “~~ in retaliation rather for
12 the -77 For her making complaints .of
13 resident abuse and resident neglect £o

14 the pepartment of Health and the office
is} of Attorney General. .

16 That’s what she’s claiming. Do

17 you recall whether Ms. BLewen had ever
18 discussed making complaints to the

19 pbepartment of Health and the Attorney
20 General's office with you by means of

21 facebook messages?

 

  
  

A. Yes.

 
 

Q. pid you ever tell anyone at the

  
   
  

pennsylvania soldiers’ and gailors'

 
 
  

Home that Ms. Lewen had made a referral

   

Sargent’s Court Reporting service, inc.
(814) 536-8908
Case 1:17-cv-
17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 14 of 79

 

 

 

 

 

 

121
\ 1 of resident abuse oF resident neglect .
2 to the commonwealth of pennsylvania,
3 Department of Health or the
4 Commonweaith of pennsylvania, office of
5 Attorney General?
6) A. " No.
7 ATTORNEY BUSHINSKI:
8 Thank you. No other
9.
11 Ms. Lewen, your
12 opportunity to examine Mr. Blasic.

 

 

13 CROSS EXAMINATION

14 BY MS. LEWENY

15 Q. on my first night here at

16 pennsylvania Soldiers' and Sailors’

17 Home you orientated me, if you remember
18 correctly. Why did that happen and why

19 didn’t the RN orientate me? you don't

20 know?

21 A. i have no idea.

22 Q. Do you remember when ~T walked in
23 and t said hello to the RN who I was

24 supposed to report to and I said hello?

‘25 Do you remember what happened after

 

 

 

 

 

Sargent’ s Court Reporting Service, Inc.
(814) 536-8908
 

  
       
  

1 that when I antxoduced myself?
2 A. : “No, t don’t.
3 QO. You don't recali me being

  
  

screamed at by the RN in charge that I

  
 
   
  
 

reported to and her telling me that she

  
  

was cold she would never have to

 
 
 
 

orientate anyone ever again? you don’t

       

remember that?

ATTORNEY Bo

TTORNEY BUSHINSKI:

 

 

 

 

 

 
 

  

testifying at this point. + know MS.

  
  

Lewen is not an attorney and she

   
   

doesn’t understand the purpose of Cross

  
 
 
  

mxamination, but right now she's

  
 
 
  

testifying rather than cross examining.

 
 
 
 
 
 

ARING OFFICER:

HE

   
  

But it is a4 difficult

   
        

thing, MS&- Lewen.- Just ask rhe

questions:

   
  

MS. LEWEN:

MS. O78 =

 
 

okay: yi1i skip my

 
 

orientation.

 
 

HEARING OFFICER:

 
 
 
 

yeah, you’ il have an

 
 
   

 
 

opportunity to testify on your own

 

sargent’s court Reporting service, inc.
(814) 536-8908

 
 
   
 
Case 1:17-cv-0014
, 8-SPB Documen
t115-2 Filed 06/10/
20 Page 16 of 79

 

behalf. Right now we're just

1

2 guestioning Mr. Blasic.

3 MS. LBEWEN:

4 Okay.

5 . HEARING OFFICER:

6 Thank you-

7 MS. LEWEN:

8 Mr. Bushinski did ailude
9 to the Facebook message that -77 in

 

 

11 BY MS. LEWEN?:

12 Q. po you recall the day in

13 pecember when ty revealed to you about

 

 

 

14 my diagnosis of PTSD? Do you recall

15 the circumstances of that?
16 A. fhe only recollection T have
17 regarding your revelation of PTSD would

18 be from the message® that I have:

 

 

 

 

 

19 QO. “¥ou don’t yemember what happened
20 that day earlier?

21 A. Only what was in the message

 

2 that you ~7"""

Q. you don’t know what happened in

24 person and officially that day that

 

 

 

 

 

 

 

 

 

 

 

 

 

25 caused me ta break down in tears?

 

a

sargent’s court Reporting service, inc.
{814) 536-8908

 
Case 1:17-cv-0
0148-SPB Document 115-2 Filed 06/10/20 Page 17 of 79

 

 

 

124

 

1 A No

2 MS. LEWEN:

3 IT have another exhibit

4 Later on from Kathy Wilcox'’s testimony
5 which does address that, 80 TrlL just
6 --- if Barry doesn’t remember, hé

7 doesn’t remember.

8 BY MS. LEWEN:

   

 

 

 

 

 

13 Q. IT think we pecame Facebook
44 friends Last August when you were going
15 through your divorce. Do you recali me

16 gaying anything nice to your

47 supportive? Was it all threatening or
18 was it ---?
19 A. No, ait certainly wasn't all

 

 

 

 

20 threatening.
21 QO. And was it all private or was it

22 public? Do you recall me saying

 

' 23 anything publicly to you on Facebook

24 that was supportive of you?

 

25 A. Nothing specific, but I'm not

TT

Sargent’s court Reporting gervice, inc,
(814) 536-8908

 

 

 

 

|
(
 

Case 1:17-cv-
v-00148-SPB Document 115-2 Filed 06/10/20 Page 18 of 79

 

125
1 saying that it didn’t happen.
2 Q. pid IT ever publicly threaten you
3 on Facebook? .

4 A. tr don't pelieve s9-:

noodle soup for you when you were sick?
8 A. I guess that would depend on how:

you want to interpret your own

 

   

 

 

 

 

11 QO. Do you recall posting -"~ tT

12 don’t want to use the word nasty. Do
13 you recall posting anything not nice
14 apout your wife publicly on Facebook?
15 ATTORNEY BUSHINSKI:

16 Objection. I can’t see

17 now this could possibly be relevant in

18 any way,

 

 

19 HEARING OFFICER:
29 . Weill, Ms. Lewen, where

21 are you going with this with regard to

22 Mr. ~77?

23 MS. LEWEN:

24 . Because he’s defending
25 his ex-wife, by the same token he was

 

 

Sargent’s court Reporting service, Inc.
(814) 536-8908

 

 

 

 

 

 

 

 
 

Case 1:17-cv-0014
, 8-SPB Documen
t115-2 Filed 06/10/
20 Page 19 of 79

126

1 vyery cruel to her last fall because she
2 committed adultery and that ended their
. 3 --- you know, T‘i1i drop that as well.

4 HEARING OFFICER:

5 Thank you.

6 BY MS. LEWEN

1 QO. How did you know about online

8 dating sites?

g sites are fairiy

 

 

 

 

 

 

 

 

10 common

12 Q. Do you remember me giving you

12 several different online dating sites?
13 A. I remember you mentioning online

14 dating sites and maybe thought: that i

15 should make 4 profile, yes.

 

 

16 Q. , correct. and so you made this
17 one? right?

18 ATTORNEY BUSHINSKE:

19 Objection. She has to
20 introduce it as 777

21 MS. LEWEN:

22 t have ~77>

23 HBARING OFFICER:

24 Okay. Well, let's -775
29 MS. LEWEN?

Me. 42

 

 

 

 

 

 

 

 

 

 

 

Sargent’s court Reporting service, Inc.
(814) 536-8908
 

Case 1:17-cv-
7-Cv-00148-SPB Document 115-2 Filed 06/10/20 Page 20 of 79

 

 

127
| 1 Actually, 1 chink I don’t
2 have enough. Well, I’1li give you this,
3 put it do have Four copies.
4 HEARING OPFICER:
5 Did you mark zt with

6 anything?
7 MS. LEWEN:

8 T have.

  

 

     

HEARING

    

ai Llet’s mark all the copies the same Way:

12 We're going to mark them AP-2.

13 (Dating site Profile ~~
\ 14 produced and marked for

15 s;dentification as

16 Appellant Bxhibit Number

17 2.) |

18 MS. LEWEN?:

19 And that’s in the bottom

 

29 right hand corner?
21 HEARING OFFICER:

HEARING ¥il es

22 and wherever you want to
23 put it, just ~77.
24 MS. LEWEN:

25 AP

 

 

 

Sargent’ s Court Reporting Service, Inc.
(914) 536-8908
Case 1:17-cv-001
48-SPB Document 115-2 Filed 06/10/20 Page 21 of
of 79

 

 

  
   

' 1 HEARING OFFICER:
2 AP-2.
3 MS. LEWEN:
4 AP-2.
5 HEARING OFFICER:
6 show the first one Lo
7 Counsel, please.
8 | ATTORNEY BUSHINSKI:

 

   

 

 

Phank you:

 

  
  
  
 
 
 
 
 
 
  
   
  

 

10 BY MS. LEWE

BY MS. oo"

11 Q. rt’/a like toe ask you why 777 when

12 4t asked personality type why are yo

 

 

 

 

 

 

13 saying princess there? Why dao you
( 14 consider yourself to be a princess?
15 A. ~ found tt amusing:
16 Q. And on the profession where it

  
 
  
 

gays LPN superstars why do you consider

 
 
 
 
 
 

yourself to be an LPN superstar?

 
 
 
 

A. Again, found it amusing.

   
   

Q. and why are you pointing out on

     
  

your online dating profile that you’re

    
 

not a serial kilier, “77

 
    
     
   
  
 

23 A. Stalker, ~“"~
24 Q- —--- staiker “~~
25 A. _-- mentaily unstabie.-

     

sargent’s Court Reporting Service, inc:
(814) 536-8908
 

Case 1:17-cv-
17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 22 of 79

 

129
1 Q. --- or mentally unstable?
2) A. Again, because it amuses Me-
3 QO. you find it amusing. Okay. And -
4 then here it does "~~ you did put your
5 e-mail address on here _—
6| .A. y did.
7 Q. -~-e-- and your name, Barry? No
8 one else did this for you? ‘you were

 

the one who put that?

 

  

11 MS. LEWEN:

12 That’s all.

13 A. No one else did that. No one
( 14 else put my name on my own dating

15 profile.
16 HEARING OFFICER:

HBARINS SS

17 Thank you,

18 BY MS. LEWEN:

19 QO. You didn’t do that to intimidate
20 your ex-wife or 777 that was just

21 all --7?

22 MS. LEWEN:

23 Okay. All right.

24 A. No. No, did not.

25 MS. LEWEN?S

Bh ee

 

 

 

Sargent’s Court Reporting Service, Inc.
{814} 536-8908
 

Case 1:17-cv-001
-00148-SPB Docum
ent 115-2 Filed 06/1
0/20 Page 23 of
79

  
  
  
   
  
  
    
   
       

1 Ti il 4yust drop any
2 further. y have my own opinions
3 regarding Barry's situation with his’

4 ex-wife. go iI/ii just drop any ~~~ all
5 of that.

6 BY MS. LEWEN:

7 QO. Let me ask you something: How

8 often do you think we’ vé -~-7- we

 

 

‘pxvigineatl

  

 

worked together when I first

 

    

mont h-5-

  
 

10| got hired here an a.

      
     
  
 
  
    
   
  
   
 
 
  
   
  
     

11 after that 777: ty don’t recall what
12 month you went to dayshift. What month
13 did you ge to dayshift?

14 A. Tt was April of 2015.

15 QO. go you’ re good. Prom that time
16 April until March when T was

17? terminated, how often would you say

18 that. we actuaily worked rogether in the

 

 

 

19 workplace?

 

20 A. From the time that I went to

 

21 dayshift?

 

22 QO. Right.

23 A. . Very infrequently pecause you

 

 

 

were on third shift.

 
 

QO. Right.

  
  

sargent's court. Reporting service, inc:
(814) 536-8908
Case 1:17-cv-
17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 24 of 79

 

131
1) A. Correct?
2 QO. Right. When, in ‘fact, we never
3 were 777 would you say that we ever

4 worked together? And the next

 

5 question ~~":

6 A. (Indicates na).

7 MS. STOVALL:
8 Yes or no?

 

11 QO. And the next question would be,

12 how often do you think that we actuaily
13 even crossed paths during shift change

14 in the past 12 months until my.

15 termination?
16 A. tT couldn’t even guess.
17 QO. Would you say tess than five,

18 less than ten?

19 A. T would say possibly ten.

20 Q. In a period of a year? I would
21 say probably five, but we'll agree on
22 that. tTt's been less than ten times in
23 the past year that we've actually ever
24 even crossed paths for a few minutes,

25 Let alone worked together; right?

 

 

 

 

 

) ,

Sargent’s Court Reporting Service, inc.
(814) 536-8908
  
 
  
 

Case 1:17-cv-
cv-00148-SPB Document 115-2 Filed 06/10/20 Page 25 of 79

 

 

132
1 A. Certainly.
2 MS. LEWEN:
3 I don’t have any other
4 questions.
5 HEARING OFFICER:
6 Thank you,
7 ATTORNEY BUSHINSKI:
8 . I have one on Redirect.

 

 

REDIREC? EXAMINATION

       

 

10 BY ATTORNEY B

Al Q. Mr. Bliasic, as an LPN of
12 pennsylvania Soldiers' and Gailors'
13 Home you could be assigned at any time

14 to work with Ms. Lewen; isn’t that

15 correct?

16 A. Yes.

17 ATTORNEY BUSHINSKI:

18 IT have no other

19 questions. Mr. 4urn, + would move for
20 the admissions of my exhibits.

21 ; HEARING OFFICER:

22 Wwe have 10, 11 and 12;

23 AA-10, i113 and 12?
24 TTORNEY BUSHINSKI:

ATTORNEY BYoese—

25 yes, Appointing

 

 

 

 

 

 

 

Sargent’s court Reporting Service, inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 26 of 79

nan wo fF Ww N FR

~]

 

 

 

133

Authority’s Exhibits 10, 221 and 12.
HEARING OFFICER:
Any objection, Ms. Lewen?
MS. LEWEN:
No.

HEARING OFFICER:

 

Would you like to move

the --~- your AP-2 in?

MS. LEWEN;:

r

ATTORNEY BUSHINSKI:

T object. tT don’t have
any objection as to its authenticity.
My objection is strictly as to its
yelevance.

HEARING OFFICER:

And I'm going to note
your objection and I’m going to allow
this to be made a part of the record,

MS. LEWEN: |

Thank you.

ATTORNEY BUSHINSKI:

Thank you. Don’t go out
of the ---~ okay? ,

A. Okay.

 

 

 

 

Sargent'’s Court Reporting Service, inc.
(814) 536-8908
 

Case 1:17-cv-
e 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 27 of 79

10
11
12
13
14
15
16
17
i8
19
20
21
22
23
24
25

 

 

w NH

 

134

ATTORNEY BUSHINSKLI:

 

 

 

Mr. Zurn, can I ask for a

recess?

HEARING OFFICER:

 

I think that’d be a
wonderful aspect. How many more

witnesses do you have?

ATTORNEY BUSBINSKI:

   

  

shorter, so ft on ¥
one is going to be very brief and they
wili ail be much shorter than Mr.
Blasic and Mr. Bender.

HEARING OFFICER:

Weill, my question is
should we preak at this point in time
and have some lunch or shaili we finish
out your case?

ATTORNEY BUSHINSKI:

I would be quite happy to
continue to lunch if you are. I would
like to have five minutes just to look
at my documents.

HEARING OFFICER:

 

Okay. All right. Let’s

 

Sargent’s Court Reporting Service, inc.
(814) 536-8908

 
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 28 of 79

 

 

135

\ 1 do it that way. Ms. Lewen, is that

2 acceptable to you?

3 MS. LEWEN:

4 Yes.

5 HEARING OFFICER:

6 Okay. so we'll just take

7 a five-minute break here and ~~~;

8 SHORT BREAK TAKEN

gl HEARING OFFICER:

 
  

 

 

 

 

 

10
12 witness?
12 . ATTORNEY BUSHINSKLI:
13 It is.
14 «x HEARING OFFICER?
15 Raise your right hand.
16 | ee aeeeee

17 BRIAN SKINNER, HAVING FIRST BEEN DULY

18 SWORN, TESTIFIED. AS FOLLOWS:

 

9) we Sienna
20 HEARING OFFICER:

21 Please be seated. For

22 the record your name?

23 A. | First name is Brian, B-R-I-A-N.

24 Last name is Skinner, GS~K-I-N-N-E-R.

25 . HEARING OFFICER:

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-
17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 29 of 79

 

|
* 136
1 Just one? Just one N?
2 Oh, two. And you’re employed here at
3 the Soldiers* and Sailors' Home?
4 A. Yes. Tém a Human Resources
5 Analyst 2.
6 HEARING OFFICER:
Ty How long have you been
8 here?

 

pour and a half years:

  

  
 

 

RIN

HEARING OFPI\----
11 Thank you.
12 | - oagrORNEY BUSHINSKI:
13 | Thank you, ME. Zurn.

14 DIRECT EXAMINATION

15 BY ATTORNEY BUSHINSKi:

 

 

 

16 QO. Mr. Skinner, 4&5 a Human

17 Resources Analyst 2 for pennsylvania

18 Soldiers' and Sailors’ Home, do you

19 have access to the personal records -"7
20 the personnel records of PSSH’ Ss

21 employees?
22 A. Yes.
23 Q. Do you have access to records of

24 training kept on PSSH employees?

 

25 A. Yes.

 

 

 

Sargent’s court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 30 of 79

 

  

137

\ 1 QO. And disciplinary records?

2 A, ' Yes.

3 oO. Are such records kept in the

4 normal course of business by someone

5 here at the Pennsylvania Soldiers' and

6 Sailors' Home?

7 A. Yes.

8 Q. All right. Let's talk about

9]. Nancy.Lewen can you

  
   
 

 

 

 

10 tell me when she was

12 PSSH?

42 A. September 29th, 2014.
13 Qo. and when was she fired?
14 A. March 14th, 2616.
15 QO. In regard to discipline imposed

16 on her, did PSSH impose any form of
17 discipline on her prior to her

18 termination of March 14th, 2016?

 

19 A. Yes.
20 ATTORNEY BUSHINSKI:
21 let me see the --- okay.

22 BY ATTORNEY BUSHINSKI:
23 Q. Mr. Skinner, I'm showing you
24 what's been marked as Appointing

25 Authority's Exhibit Number 13. Can you

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-
cv-00148-SPB Document 115-2 Filed 06/10/20 Page 31 of 79

 

 

 

138

1 adentify for the record what that

2 document is?

3 (12/15/15 Letter --

4 produced and marked for

5 identification as

6 Appointing Authority

7 Exhibit Number 13.)

8 A. This is an oral reprimand that

9 was issued to Ms, Lewen on December

 

 
 

 

 

il ATTORNEY BUSHINSKI:
12 All right. Thank you-,
1.3 Next one?
14 MS. sTOVALL:
15 Fourteen (14).
16 (2/14/16 Written
17 Reprimand ~~ produced and
18 , maxcked for gdentification
19 as Appointing Authority
20 Exhibit Number 14.)
ai| BY ATTORNEY BUSHINSKI: |
22 0. rf m showing you what’s been

23 marked as Appointing Authority’s
24 Exhibit Number 14. Can you identify

25 what this document is for the yecord?.

 

 

 

 

 

Sargent's Court Reporting Service, Inc.
{814) 536-8908
Case 1:17-cv-
cv-00148-SPB Document 115-2 Filed 06/10/20 Page 32 of 79

 

ee

139
1 A. This is a written reprimand
2 issued to Ms. Lewen on February 24th of
3 2016.
4 Q. Other than these reprimands

5 which are written and oral, did PSSH
6, jmpose any other sort of discipline on
7 Ms. Lewen other than her termination of

8 March 14th of 2016?

 

 
  
  

A... No, she had no other discipline.

 
 
 
 

10 Q.
11 2016 termination Letter that Mr. Bender
12) testified to there are a number of
13 policies referenced. One of these

14 policies its the DMVA standards of

15 conduct and work rules.

16}. MS. STOVALL:

17 Next one?

18 ATTORNEY BUSHINSKI:
19 This one here

20 (indicating).

 

 

 

21 “ms, STOVALL:!
22 Oh, that one?
23 | ATTORNEY BUSHINSKI:
24 pre they out of order?
25 ATTORNEY BUSHINSKI:
{ L__

 

 

 

Sargent’s court Reporting Service, inc.
(914) 536-8908

 

 

 
 

Case 1:17-cv-0014
, - 8-SPB Documen
t115-2 Filed 06/10/
20 Page 33 of 79

140

4 Yeah, you gave them to me
2 out of order. Yep-.

3 ATTORNEY BUSHINSKL:

4 All right. we'li go out

5 of order and Iii clarify. Okay?

6 MS. sTOVALL:

7 All xright- All right.

8 Sixteen (16).

 

 

 
 

 

 
 

tandard of conduct &

10 Wor

11 produced and marked for
12 tdentification as

13 Appointing Authority

14 Exhibit Number 16.)

45} BY ATTORNEY BUSHINSKI

16 OQ. , Tim showing you what has been
17 marked out of order as Appointing

18 Authority Exhibit Number 16. Can you

19 pleasé ydentify what that document is
20 for the record?

21 A. This is the acknowledgement that
22 the employee has gone over the

23 standards of conduct and work rules and
24 then signed off on it:

25 . And does that document pear

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Sargent’s court Reporting service, Inc.
(814) 536-8908
Case 1:17-cv-00
148-SPB Document 115-2 Filed 06/10/20 Page 34 of 79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

141
1 Nancy Lewen’s signature?

2 A. Yes, it does.

3 QO. and the date that she received

4 that document?

5 A. December 20th of 2014.

6 ATTORNEY BUSHINSKI:

7 All right. Let's go

8 back.

o MS. sTOVALL:

10 no

11 ATTORNEY BUSHINSKI!

12 No, this was ""™ go to
/ 13 the one that we should have put in
14 pefore.

15 ug. STOVALL!

16 Tt was this. Ttid be 15.

17 . (Training Course Log ~~

18 produced and macked for

19 tdentification as

20 . Appointing Authority

21 Exhibit Number 15.)

22 “ATTORNEY BUSHINSKI:

23 okay. Fine.

24 MS. STOVALL:

25]. Phere you Jo. Mr. 4Z2urn.
(

 

sargent’s court Reporting service, inc-
(814) 536-8908
Case 1:17-cv-00 P m F P
: -00148-
8-SPB Document 115-2 Filed 06/10/20 Page 3
ge 35 of 79

 
  

BY ATTORNEY BUSHINSKIL:

 
 
 
 

Q. i'm showing you what has been

  
  

marked as Appointing authority’ s

  
 
      
      
  
  

a| Exhibit Number 15- This is the one
5 that was 777 that f shovid have had
6 pefore. Can you gaentify what this

 
 

document ts for the record?

  
  

A. This is nex electronics t would

 
  
 
 

    

cali it training

  
 

 

 
 

Q. Now, does anywhere on this

 
 
 
 

document shaw that she had training in

     
  

che acceptable use of the

  
 
 
  

commonweaith’s information technology

 
     
     
   

15 policy?
16 A. Yes.
17 Oo. Ts there any training on sexual

    
 

harassment?

 
 

A. Yes.

   
   

QO. and where would we find that she

     
  

nad completed courses on sexual

 
 

harassment and on the commonwealth’ &

  
 
  
 

acceptable use of anformation

 
 

rechnology?

 
     

 

A. she completed che

 

 

Sargent’ $ court Reporting servicer Inc.
(814) 536-8908

  
 
  
 

Case 1:17-cv-0014
, 8-SPB Documen
t115-2 Filed 06/10/
20 Page 36 of 79

1 discrimination, sexual harassment
2 prevention course on October
3 2014. And she completed secu

4 awareness and acceptable

different dates. one was

 

 

 

5

6 of 2014. Then she completed

‘I which is an annual course. D

8 again on October 24th of 2014
ATTORNEY BUSHINSKi:

1.0 ant ha

VL No other questions.

12 HEARING OFFICER:

13 Any questions Oo

14 Skinner?

15 ATTORNEY BUSHIN

16 I’m sorry: I a

17 other question. ‘Tim soxrrye M

18 BY ATTORNEY BUSHINSKL:
19 Q. t7m showing yo what W
20 been marked as Appointing Aut

21 Exhibit Number 17.

22 (If Employes Agreement ~~
23 produced and marked for
24 yadentification as

25 Appointing Authority

 

 

 

 

 

 

uge policy two

December 7th

143

gth of

rity

again -"7
ia it

nk

 

 

 

 

f Mr.

SKTI3
o have one

y, 42urn.

 

hority'’s&

 

 

 

 

 

 
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 37 of 79

 

 

 

1 Exhibit Number 17.)

2 BY ATTORNEY BUSHINSKI:

3 QO. Can you adentify what this.

4 document is for the record?

5 A. This is the IT resource

6 acceptable use policy user agreement

7 that the employee signs off on after

8 they have read the IT acceptable use.
colo... And is Ms. Lewen'’s signature on

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

      
 

Yes.
and she signed it when?
On December 20th of 2014.
ATTORNEY BUSHINSKI:
Now I have no further
questions, Mr. Zurn.
HEARING OFFICER:
Ms. Lewen, do you have
any questions of Mr. Skinner?
MS. LEWEN:
tT don’t have questions
for him, but I would Like to submit as
evidence my attendance record, my
performance evaluations. Is now an

appropriate time to do that?

144

 

Sargent'’s Court Reporting Service, Inc.
(814} 536-8908

 

 
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 38 of 79

 

145

HEARING OFFICER:

No. I’m going,to allow

w@ Dw ee

you to do that when it’s your turn to
4 testify, yes.

MS. LEWEN:

 

6 No, I don’t have any
7 questions for Mr. Skinner.
8 HEARING OFFICER:

 

 

Thank you, Mr. Skinner.

 

EER

    

 

 

 

 

Li Can you get Mr. Hamm?
12 HEARING OFFICER:
43 You have five exhibits.

“14 Do you want those made a part of the

 

15 record?

16 ATTORNEY BUSHINSKILI:

17 i do. Where did we -~7?
18 | MS. STOVALL: |

19 Thirteen (13), 14, 15 --7

20 five of them, yeah.

21 ATTORNEY BUSHINSKi?

22 AlLl vight. Starting with
23 Appointing Authority’s Exhibit Number
24 13 through Appointing Authority’s

25 Exhibit Number 17 IT move for their

 

 

 

Sargent’s Court Reporting Service, inc.
(814) 536-8908
Ca :17-cv-
se 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 39 of 79

 

 

146
1 admission into the record.
2 HEARING OFFICER:
3 Any objection, Ms. Lewen?
4 MS. LEWEN:
5 No.
6 HEARING OFFICER:
7 Made a part of the
8 record. © and is this your next witness?

 

of ATTORNEY BUSHINSKI?

    

 

  

11 HBARING OFFICER:
12 Can I ask you to stand
13 for a moment?
wg) wwe ce nce sce ,

15 RAYMOND HAMM, HAVING FIRST BEEN DULY

16 SWORN, TESTIFIED AS FOLLOWS:

wl nner ee eee ee
18 HEARING OFFICER:

19 ~ didn’t ask you to raise

29 your hand,

21 A. I/m sorry.

22 HEARING OFFICER:

23 I know you did. For the
24 yecord, your name?

25 A. Raymond Hamm, R-A-Y-M-O-N~D,

 

 

 

Sargent’s Court Reporting Service, inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 40 of 79

 

 

 

147

1 H-A-M-M

2 HEARING OFFICER:

3 And, Mr. Hamm, you are

4 employed here at Soldiers’ and Sailors'

5 Home?

6 A. Yes,

7 | HEARING OFFICER:

8 And your position, sir?

 

Registered nurse supervisor.

 
 
 

 

 

 

 

 

11 A nurse supervisor?
12 A. Yes.

) 13 a, HEARING OFFICER?

" 14 And you've been with the
15 Soldiers' and Sailors! Home since when?
16, A. 2002.
17 HEARING OFFICER:
18 Phank you. You may

19| proceed.

20 ATTORNEY BUSHINSKI:

ai Thank you, Mr. 4urn.
22 DIRECT EXAMINATION

23 BY ATTORNEY BUSHINSKI:

24 Qo. Mr. Hamm, would you please

25 explain the chain of command that

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
  

Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 41 of 79

 

148
1 exists at the Pennsylvania Soldiers!
2 and Sailors' Home in --~ as it existed
3 in: regards to Nancy Lewen? Who would
4 have been her supervisor and her
5 supervisor’s supervisor?
6 A, = believe her direct supervisor
7 was Caroline Williams, but I was also
8 supervising. Ms. Caroline was a

lft. there was...

  

‘9f part-time supervisor.

uS 4S supervisors

   

y o

 

oncerns

 

ll they would go to the ADON, and then to

i2 the DON and then to the Commonwealth.

13 QO. At times did you directly

14 supervise her?

15 A. I would say I would, yes,

16 Q. And had she not been fired would
17 you be directly Supervising her at

18 times?

19 A. I’m sorry?

20 —Q. Had she not been fired had ---
21 would there be occasions you would now
22 directly supervise her if she hadn‘t

23 been fired?

24 A. Yes, I would be directly

25 Supervisor right now as her --- f would

 

 

 

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

         
     
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 42 of 79

=a

wo dS

 

149
be, yes.
Q. Now, have you known her since
she's been hired as PSSH?
A. Yes.
oO. Did you know her out of work at
all?
A. No.
Q. Do you have any out of work

contact with her at all?

 

 

il
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

 

Q. I’m going to invite your

attention to Pebruary 21st of 2016. On

that date February 21st, 2016, did

anything unusual oceuer between you and

Ms. Lewen?

A. I believe that was the incident

regarding a paper that she handed me.

I'm sorry.
QO. So what occurred? What
happened?

A. Well, I came in and she h

anded

me what she stated was a grievance

form, that she was going to hand
but wanted me to view it first.

started looking it over and she

in,
so I
started

 

Sargent’s Court Reporting Service, inc.

(814) 536-8908

 
  

Case 1:17-cv-0014
, - 8-SPB Documen
t115-2 Filed 06/10/
20 Page 43 of 79

 

 

 

150
i laughing.
2 Q. Let me qnterrupt yo before you
3 continue on here. Okay? Where were
4 you when Ms. Lewen "7" when this
5 happened?
6 A. In the unity nurse's station.
7 QO. Was there anybody else around?
8 A. Tt don't think so, MO:
9 Q ao Ms. Lewen handed you 4 paper?
10 A i S
il HEARING OFFICER:
12 ts that @ yes?
13 A. yes. Sorry.
14 HEARING OFFICER:
15 Thank you-
16 BY ATTORNEY BUSHINSKI:
17 Q. And you stated she was Laughing?
18 A. yes, she started yaughing, so i
19 thought it was a joke and Ii said, is
20 this a joke? And she said, Hor it’s
21 just the Look on your face.
22 Q. Mr, Hamm, Tim showing you what 1.
23 had marked as Appointing Authority's
24 Exhibit Number 18.
25 (Ms. Lewen’s Written

 

 

 

 

 

  

Sargent’s court Reporting Service, Inc.
(814) 536-8908

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cv-
v-00148-SPB Document 115-2 Filed 06/10/20 Page 44 of 79

 

 

   

 

 

 

 

 

 

 

. i151
, 1 Statement ~7 produced and
2 marked for gdentification
3 as Appointing Authority
4 Exhibit Humber 18.)
2 BY ATTORNEY BUSHINSKLI:
6 QO. Can you identify that dgocument
7 for the record, please?
8 HEARING OFFICER:
9 Can St ask you just one
11 ATTORNEY BUSHINS :
12 . Sure.
. 13 . HEARING OFFICER:
14 Why is this papexrciipped?
L5 ATTORNEY BUSHINSKI:
161 oh, I’m sorry.
17 , HEARING OFFICER:
18 Excuse me. The paperclip
19 is supposed to --7?
20 An TORNEY BUSHINSKI:
2L Tt should be stapled,
22 yes.
23 HEARING OFFICER:
24 I get really disturbed
* 25 with the paperciip because papers fail
( ne

Sargent’s court Reporting service, Inc.
(814) 536-8908
Case 1:17-cv-0
0148-SPB Document 115-2 Filed 06/10/20 Page 45 of 79

1.52
1 out of here. The other thing is 14/8
2 got connected on to something else and
3 something else.
4 ATTORNEY BUSHINSKI?
3 we're going to get a
6 stapler and staple it.
7 HEARING OFFICER:
8 can we do that? yt really
9 would appreciate that. We're not

 

 
 

“_

 

    

ea oe db nt. Oo other stuff.
41 okay? Thank you- _—

12 TTORNEY BUSHINSKI:

ATTORNEY BYel

13 yery good. we'll get

 

14 that squared away, Mfr. Zurn-

15 BY ATTORNEY BUSHINSKI:

16 QO. Mr. Hamm, referring to that

17 document, Appointing authority's

18 Exhibit Number 18, can you gqdentify
19 what that document is for the record?
20 A. This looks like the paper that
2k she handed me whike -775 |

22 Q. so that was one of the documents

23 she handed you on February 21st of

 

24 2016?

25 A, Yes.

 

 

 

 

 

 

 

 

Sargent’s court Reporting service, fnc-
(814) 536-8908

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cv-0
0148-SPB Document 115-2 Filed 06/10/20 Page 46 of 79

 

  

 

 

 

 

 

 

 

 

 

 

 

  
   
     

 

 

153
1 MS. LEWEN!
2 can I object to Lt? Ts
3 that appropriate? |
4 AYTORNEY BUSHINSKI:
5 Mr. 4urn 4s the person
6 you should direct your comments to- I
7 really can’t talk to you directly:
8 HEARING OFFICER:
9 The nature of the
11 MS. LEWEN: “
12 I didn’t hand this to Ray
: 13 that night. They had obtained this
14 from my personal e-mail. tT had
15 e-mailed this from my home e-mail to my
16 work e-mail. I never. handed this to
17 Ray: yt have the one that ft did hand to
18 Ray with me, which was on a witness
19 statement and ~77:
20 HBARING OFFICER:
2i This is BA-19. poes that
22 Look familiar? .
23 ATTORNEY BUSHINSKL:
24 | That's the next one ft was
25 going to introduce, oe
(

 

 

Sargent's Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-
00148-SPB Document 115-2 Filed 06/10/20 Page 47 of 79

 

 

 

 

 

 

 

   

 

 

 

154

1 MS. LEWEN:

2 | Right.

3 ATTORNEY BUSHINSKI:

4 ane Mr. Zurn.

5 MS. LEWEN:

6 what Tf object to is Mr.

7 Hamm says that he recognizes this, put

8 he shouldn’t unless he accessed my

9... mail account without my permission.

10 IT never gav

11 A. the content that I'm reading -

12 I'm not paying attention to the

13 headlines or anything, but the content
. 14 within here, it’s familiar.

15 MS. LEWEN:?:

16 okay. All right.

17 dEARING OFFICER:

18 Thank you.

19 A. I was reading the content.

20 HEARING OFFICER:

21 Overrule your objection

22 and move on. Thank you-

23 BY ATTORNEY BUSHINSK1:

24 Q. Mr. Hamm, I‘ m going to show you

25 what has been marked as Appointing

 

 

 

 

 

 

   
  

 

 

 

Sargent’s court Reporting Service, inc-,
{814} 536-8908
—

 

Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 48 of 79

 
 

 

 

 

 

155
Authority’s Exhibit Number 19.
| (Commonwealth of
Pennsylvania Witness
Statement ~*~ produced and

maxrked for identification
as Appointing Authority
Exhibit Number 19.)

BY ATTORNEY BUSHINSKI:

Q. Can you identify this dacument

  

 

 

 

 

for
A. Yes, I would agree that this was
Likely the form that she handed me.
Like I said before, I was just reading
the content.

Q. — go youre agreeing with Ms.
Lewen that Appointing Authority Exhibit
Number 18 was something she did not
hand to you on February 21st, but that
she handed you Appointing Authority's

Exhibit Number 19?

A. Yes.

Q. That’s a fair statement?

A. Sure.

Q. That's fine. Were you surprised

when she handed you these documents?

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 
Case 1:17-cv-
cv-00148-SPB Document 115-2 Filed 06/10/20 Page 49 of 79

 

 

 

 

 

 

 

 

 

   

 

—
156

1 A. T was

2 Q. pid you read any part of them?

3 A. qt didn’t read it all because at

4 some point ~~~ I can’t tell you at what

5 point I stopped, but Tf Looked at her

6 and ~ said, you know, this isn’t true.

7 And she shrugged her shoulders and |

8 said, my word against yours.

9| @ At some point when you were

10 reading ask. her

11 whether she was joking?

4.2 A. tT did because she started

13 Laughing and I said ~~~ at first I

14 said, you know, because T thought we

15 got along pretty well up to that point.

16 I said, is this a joke? Ana she said,

17 no, it’s 4ust the look on your face.

18 Q. Did she say that in a Laughing

19 manner?

20 A. No.

21 Q. You thought that this was

22 serious though? |

23 A. i thought it was gerious.

24 Q- In regard to the statements that

25 Ms. Lewen made in Appointing Authority

 

 

   
   

 

 

 

 

 

 

 

 

 

 

 

 

Sargent’s Court Re
(814)

porting service, Inc.

536-8908
Case 1:17-cv-
17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 50 of 79

    

11
12
13
14
15
16
17
18
19
20
2i
22.
23
24
25

 

 

a
2
3
4
5
6
7
8
9

Exhibit Number 19, you considered thes
statements to be true or do you
consider them to be false?

A. I consider what she wrote Up in
here false.

Q. Did you ffeil her that her
statements were not true?

A. Yes.

QO. And did she respond to your

true?

A. Yes. That’s when she said, you

know, my word against yours.

Q. I’m going to show you what has

peen marked or introduced into the

record already ~~~ if I can find it.
ATTORNEY BUSHINSKI?:

ATTORNEX O°

If I may have a moment,

Me. aurn.- t'm trying to find my
exhibit. Oh, here they are. Too many
papers.

BY ATTORNEY BUSHINSKI:
Q. t'’m showing you what’s already
introduced into the record as

Appointing Authority’s Exhibit Number

157

8

 

 

Sargent’s Court Reporting Service, inc.
(814) 536-8908

 
Case 1:17-cv-
e 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 51 of 79

 

 

 

158
1, Appellant’s Exhibit Number 1. This
is a joint document that has been
tntroduced into the record by agreement
of Ms. Lewen and myself. Would you
refer to page 11 of this exhibit,

please?

 

 

 

A. Okay.

QO. Are you at page 117

A. Yes, sir.

at _

lines number 8 through 12. Actually, 7
through 12, Would you please read that

starting at number 7?
A. Nancy Lewen, Monday, February
22nd, 2016 at 2:51 p.m™.- J have a few
minutes to kill before “~~:

MS. STOVALL:

Hold on. you have to
speak up and slow down.

A. oh, I’m sorry.

BY ATTORNEY BUSHINSKI:

 

QO. Let's stop there a second, So
this is an e-mail from: Nancy Lewen to
Barry Blasic on February 22nd, 2016.

Now, please start with number 8 and go

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 52 of 79

 

 

159
1 through number 12 slowly.
2 A. I have a few minutes to kill

3 before ft have to be at the school bus

4 stop. I was just wondering how you
5 feel. I feel like I honestly wouldn’t
6 mind feeling how you feel sometime. I

7 didn't feel that way last night with
8 Ray when he was mind blown and

9 defending himself against my

 

 

 
  

11 middle of the night with no witnesses.
12 I felt devious, no doubt, but really

13| don’t feel like feeling Ray to see how
14 he felt.

i5 QO. Have you seen that e-mail at oscall

16 prior to today?

17 A. (Indicates no).

18 MS. STOVALL:
19 Yes or no?
29 A. No.

ai BY ATTORNEY BUSHINSKI:

22 Q. Is that description of --~— Ms.
23 Lewen's description of herself

oa) aceurate? Was she giggling like that

25 during her encounter with you?

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8308
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 53 of 79

@wW MN F

>

 

 

160
A. Yeah, she was. Yeah.
Q. Did her demeanor and her
statement to you question her motives
in writing the witness statement?
A. Yes, I was quite shocked by it.
Q. What do you think that she was
doing by handing you these ~~~ by
handing you that witness statement?
A. I guess I can only surmise that

 

feeling that she was saying, you know,

Look at ali the things that ft can write
up in here and all the things that TI
could do, but I don’t really know what
specifically it meant. ,

Q. Do you feel like she was trying
to intimidate you at all by doing this?
A. Yes.

QO. Do you feel Like she was trying
to bully you?

A, Yes.

om Did you report this meeting and
this document. to anyone?

A. Tt was pretty late in the

morning. I’m sorry. This document

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

as

Cc :17-cv-
ase 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 54 of 79

 

 

“164
1 itself, well, what she “~~ We had spent
2 some time discussing this pecause I
3 said, you know, if there really was
4 something --- ! said, Lf there’ s
5 something really concerning you, I
6 said, you know, IT would be willing t°o
7 work this out with you.
8 And so then she said, well, «77

9 she took that copy and held it ang then

 

: tna ms .
11 you. And then I left the unit and then
12 IT was iate leaving home, and then I

13 popped my head into Kathy Wilcox’s

1a4| office and said, Nancy did have some
415 concerns she said and I just went over
16 a couple of the things that I remember
17 at that time that she had wrote.

18 QO. Mr. Hamm, Ms. Lewen is claiming

19 that the real reason that she was fired

20 from her job here at the Pennsylvania
21 Soldiers’ and Sailors’ Home was that

22 she had made a whistleblower complaint,
-23 a complaint of resident abuse and

24 neglect to the Department of Health and

25 the Office of the Attorney Generali, the

 

 

    

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
ae

Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 55 of 79

 

 

. 162
Commonwealth of Pennsyivania.

She states that ~~~" she's told
me that she made these statements to
Barry Blasic and Mr. Blasic has
testified to that effect, that she had
made some statements to him. Did Barry
Blasic ever tell you that Nancy Lewen
had made complaints of resident abuse

or resident neglect to the Commonweaith

 

 

il

12
13
14
15
16
17
18
19
20
21
22

23

24

25 4

 

omen.
or the Commonwealth of Pennsylvania
Office of the Attorney General?

A. No.

QO. Did anyone ever tell you that

Nancy Lewen had made such complaints?

 

 

A. No.
ATTORNEY BUSHINSKI:
Nothing further.
HEARING OFFICER:
Do you have any questions
of Mr. Hamm, Ms. Lewen?

MS. LEWEN:
Just a couple.
CROSS BXAMINATION

BY MS. LEWEN:

 

 

Sargent’s -Court Reporting Service, Inc.
(814) 536-8908

   

 
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 56 of 79

wi Ne

 

Q. Do you ever joke on the job,
Ray?

A. Sure.

Q. Yes?

A. Yes.

QO. And in the unsigned witness

statement that I gave you that night

did you feel like we had sort of

resolved it, that I hada intended to

 

il
12
13
14
15
16
17
18
19
20
21
22
23
24

29

 

x

against you oF did you feel like we

Just resolved it?

A. tT felt like we were going to
have ~u-- we were going to get together
and try to find out what your concerns
were. so if there was anything & coul
do to avoid any grievances that I woul
be ali for that.

QO. When I brought up in this four-
page document -"-7 which I’m not going
to have anybody read right now, but in
the concerns that T had ado you recail
me ever accusing --7? bet me reword
that.

Do you recall what the

163

 
 
  

d
d

 

Sargent’s Court Reporting Service, inc.
(814) 536-8908

 
 

Case 1:17-cv-
17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 57 of 79

 

 

 

 

164

1 accusations that I was making had to do

2 with regulatory compliance issues and

3 fraud, the possibility of fraud, to do

4 with staffing?

5 A. I remember you saying something

6 about staffing.

7 Q. ‘go it was very serious

8 allegations; correct?

   

 
  

A _.F_¥.O.10 what I read the things you

    

10 had on there as fa as young

 

41 stuff like that, i didn’t find any of

12 that to be true. you did pring up a

13 couple of concerns about staffing and

14 stuff like that, which T would have

15 been more than willing to sit and talk
16 with you about.

17 and I believe I was stating that.
18 as far as our numbers go; We have one.

19 on one in that unit and that’s really

20 all that I can do as far as that goes.

21 QO. Do you believe 7-77 in the best
22 of your knowledge of regulations do you
23 believe on the nightshift ~~~ not on

24 the nightshift. Do you believe in a

25 24-hour period that has 10 nursing

 

 

 

Sargent’s court Reporting Service, Inc.
(814) 536-8908 .
Cc :17-cv-
ase 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 58 of 79

 
   

10
11

12

14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

 

 

165
staff members on- unit € is sufficient
to meet regulatory guidelines? pid I
word that correctly?

ATTORNEY BUSHINSKI:

 

I’m going to object to it
however you worded it, okay, on the
pasis of relevance. Tt can’t possibly
have any relevance to these
oceedings.

:

I believe it does because
that’s what I was complaining of. I
was complaining of the fact that they
were going against regulatory
guidelines. I was calling it to the
attention of my supervisor who does
joke. How do you bring it to the
attention of a supervisor that
administrators are attempting to pin
fraud on that supervisor?

ATTORNEY BUSHINSKI:

Mr. Zurn, I'm going to
object at this point. Now she’s
testifying and also, you know, I

understand Ms. Lewen is not an attorney

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 
 

Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 59 of 79

 
  
 
 

 

 

 

 

166
and she’s not really familiar with the
etiquette that usually incurs in these
proceedings, but TI really can’t answer
her questions directly. She needs to

make those kind of remarks to you and

pot to me.

HBEARING OFFICER:
Ms. Lewen, what is the

question you‘ re asking Mr. Hamm?

 

ha al

My guestion for him is,
in his best knowledge of the applicable
regulations for the assisted living
facility, which is unit C, which is the

onit that’s in this older building, in

“his opinion according to the

regulations does he feel that 10
nursing staff members in a 24-hour day
--- 24-hour time period is sufficient
to meet regulatory guidelines. That‘’s
my question.

HBARING OFFICER:

Were you objecting to the
aspect that you were being overworked

by having not enough people? Is that

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908.

 

 

 
Ca :17-cv-
se 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 60 of 79

 

 

167
1 what you’re -~7~ was that the nature of
2 what you had in this complaint that you
3 showed him?
4 MS. LEWEN:

I was suggesting that I
had overheard ~~~ and it’s hearsay.

5

6

7 ' HEARING OFFET CER:
8 Overheard.

9

MS. LEWEN:

 
     

 

 

 

 

 

 

: zbeard that
11 HEARING OFFICER! :
12 You overheard that there
13 was something wrong?

‘ 14 MS. LEWEN:

15 . Right. Ana 4t was 777:

16 HEARING OFFICER:

17 And you were asking him a

18 question with regard to what you

19 overheard?

20| | MS. LEWEN:

21 Right. t was bringing it

22 into -77-.

23 | HEARING OFFICER:

24 In that case I’m going to

25 uphold the objection and ask.you to go
( L

 

Sargent’s Court Reporting Service, inc.
{614} 536-8908

 
   

as

Case 1:17-cv-
v-00148-SPB Document 115-2 Filed 06/10/20 Page 61 of 79

w NN Fr

5
6

 

 

 

 

 

on to another question, please.

MS, LEBWEN:

That's all. No further
questions.

HEARING OFFICER:

Thank you.

ATTORNEY BUSHINSKI:

I have nothing further.

Ho

Hamm.
A. Thank you.
HEARING OFFICER:
Appreciate you being
here.

ATTORNEY BUSHINSKI:

Now, 48 far as my
exhibits 4g°9 and as far as Mr. Hamm’ 3
concern we have AA-18, which Ms. Lewen
has properly objected to. And I would
agree that that should not enter the
yecord.

HEARING OFFICER:

Fine. We will remove

Sargent'’s Court Reporting service, Inc.
(814) 536-8908

168

 

 

 

 

 
Case 1:17-cv-
cv-00148-SPB Document 115-2 Filed 06/10/20 Page 62 of 79

 

 

 

169
1 that from the record. Thank you:
2 ATTORNEY BUSHINSKI:

3 And Appointing

4 Authority’ s Exhibit Number 19 f move
5 for the admission of that to the
6 .

record.

HEARING OFFICER:

7 HEARING OFE\ eA

8 Any objection to 19?

MS. LEWEN:

 
 

 

19 om

11| witness statement of Ray Hamm that f

 

12 would like to submit. I have copies.

13 HEARING OFFICER:

14 t’m going to allow you to
15 do that at ~7"~ 4 witness statement from

16 Mr. Hamm?

17 MS. LEWEN:

18 Uh-huh (yes).

19 HEARING OFFICER:

20 Did you want to question
21 him about that witness statement? You

22 just Lost your chance to do that

23 because ~~":

24 MS. DEWEN:
29 oh, I'm sorry. I won’t

 

 

 

 

 

 

 

 

 

 

Sargent's Court Reporting Service, Inc.
{814} 536-8908
Case 1:17-cv-0
0148-SPB Document 115-2 Filed 06/10/20 Page 63 of 79

 

10

11
12
13
14
15
16
17
18
19
20
21
22

23).

24

25

170
submit it then. That’ s okay.
HEARING OFFICER:
Okay. All vight- AA-193,
no objection to that?

MS. LEWEN:

Moa. tho

 

 

 

 

 

 

No.

EARING OFFICER:

HEARING OFF 267

Made a part of the

 

 

 

Thank you:

    

 

 

 

Kathy Wiicox ts my next

witness. |

HEARING OFFICER:

Good afternoon. Would
you raise your right hand? |
KATHLEEN WILCOX, HAVING FIRST BEEN DULY
SWORN, FESTIFIED AS FOLLOWS:

HEARING OFFICER:

ghank you. Please be
seated. and for the record your name,

spelling your name?
A. Kathleen Wilcox,

K-A-T-H-L-E-E-N, weI-L-C-O-%-

 

 

 

 

pa

Sargent’s Court Reporting service, inc.
(814) 536-8908

    

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 64 of 79

 

171
te 1 HEARING OFFICER:
2 And, Ms. Wilcox, you are

3 employed here by the Soldiers' and

 

4 Sailors' Home?

5 A. yes, I am.

6 HEARING OFFICER:

7 And your position?
8 A. The Director of Nursing.

o , HEARING OFFICER:

  
  

11 held that position?

 

 

12 A. Approximately three and a half
13 years.
( 14 HEARING OFFICER:

15 How long have you been

16 here?

 

 

17 A. Since 1988.

18 . HEARING OFFICER:

19 You started when you were
20 12?

21 A. Exactly. Thank you.

22 HEARING OFFICER:

23 , Maybe it was five. Okay.

24 Thank you.

25 A. You're welcome.

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-0
0148-SPB Document 115-2 Filed 06/10/20 Page 65 of 79

 

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24

25

\

 

HEARING OFFICER: \

You may proceed,

DIRECT EXAMINATION

YX ATTORNEY BUSHINSKI:

BY ATTORNEY Soo

QO. Ms. Wilcox, do you participate

or use the social media platform known

     

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

as Pacebook?
A. yes, i do-
Q In February of 2016, did you
become aware gore ast 8 Be
Nancy Lewen’s Facebook pagée in which
she alleged that PSSH was
discriminating against her?
A. Yes. aA staff member apprised me
of that post.
Q. What did you do when you Learned
about this post?
A. t asked for 4 meeting with
Nancy.
'Q. Did you meet with her?
A yes, I did.
Q On what date?
A. that would be February 25th.
Q What did you discuss in the
meeting?

|

rt neporting Service, inc.

Sargent’s cou

{814} 536-8908.
Case 1:17-cv-
cv-00148-SPB Document 115-2 Filed 06/10/20 Page 66 of 79

 

 
  

i

}

i

 

 

A. Phe post and also her concerns
about her supervisor, Ray Hamm.
QO. During the course of this

meeting February 25th, 2016, did Nancy
Lewen make any complaints to you about
Ray Hamm personally?

A. No. When we were having

discussion she said that she didn’t

 

to see Ray Hamm get into any

troubie.

Q. She didn’t fiake any complaint
about him mistreating her?
Aw: No.

ATTORNEY BUSHINSKI:

Let me see AA-19.
BY ATTORNEY BUSHINSKI:
oO. tim showing you what has been
marked anda introduced into the record
as Appointing Authority’ s Exhibit
Number 19. Can you identify that
document ,for che record, please?
A. Commonwealth witness statement
written by Nancy Lewen.
Q.° pid Ms. Lewen give you that

document on February 25th of 2016?

}

 

en

sargent’s court Reporting service, Inc.
(814)} 536-8908

 

 
Ca :17-cv-
se 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 67 of 79

 

 

 

174
1 A. No, she did not.
2 Q. How did you get it?
3 A. Her supervisor Ray Hamm.
4 QO. Did you read the document?
5 A. I did.
6 Q. Regarding the substance of the
7 documents, the aLlegations contained in
8 there, do you have an opinion as to

    

Llegations in that

    
  

10 document are true or fa

11 A, T would say false.
12 Q. Are they true sn any way?
13 A. No.
14 Q. tn regard to her presenting this
15 to Mr. Ray Hamm as 4 complaint or a
16 qrievance are complaints oF grievances
17 usually handied in this manner?
18 A. | No, they’ re not. If a
19 supervisor and an empioyesé cannot work

20 it out amongst themselves, then they go
21 up the chain of command, which would be
22 the assistant director of nursing ofr

23 myself.

24 Q. . All wright. During your meeting

25 with Ms. Lewen on February 25th of

 

 

 

Sargent’s' Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 68 of 79

 

175
1} 2016, did she mention anything at all
2 about getting a gun and shooting people
3 at PSSH?
4 A. She did not. What she said was
5 that a dayshift supervisor had yelled
6 at her and asked if I-77 LE that
7 supervisor had told me. And I had told
8 her <I wasn’t certain Lf that supervisor

 

         

 

had came in to tell me about what

 

 

10 happened. Ms. Lewen th
11 they --- that she forgave her, forgave
12 the supervisor, but that the

13 supervisors would need to be careful

14 pecause anyone else could go to their

15| .vehicle and return with a gun and shoot
16 them.
17 Q. Did you think that she was

i8 talking about herself when she said
19] ‘anyone else?
20 A. I wasn’t certain, but I was

21 concerned enough to report that to my

22 boss, which is Barbara Raymond and
23 Brian Skinner.
24 Q. Thank you. I'm showing you what

25 has been marked as Appointing

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-
cv-00148-SPB Document 115-2 Filed 06/10/20 Page 69 of 79

 

 

 

 

 

 

 

 

 

. 176 |
1 authority’s Exhibit Number 20.
2 (Ms. Lewen’s Facebook
3 Page -7 produced and
4 marked for identification
5 as Appointing Authority
6 Exhibit Number 20.)
7 BY ATTORNEY BUSHINSKI:

8 Q. Take a moment to look at that,

 
 

 

A BN

    
  

 

 

familiar with that

 

 

10 |. document?

11 A. Excuse me. I am.

‘ie Q. Is this document what is
13 commonly called screenshots of a

14 Facebook page?

15 A. Yes.

16 Q. pid you provide these documents
17| .to the Pennsylvania Solidiers' and

18 Sailiors' Home?

19 A. I did because I was surprised

20 that they’ re from another employee that
21 this is on Pacebook, all of the posts.
22 Q . And how did these documents come
23 into your possession? How did you get
24 chem?

25 A. T printed them from my computer

= , 4

Sargent’s court Reporting service, Inc.
(814) 536-8908

 

 

 

 

 

 
 

 

 

 

 

 

Case 1:17-cv-
17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 70 of 79

 

 

 

177

1 in my office. ‘

2 Q. pid you change oF alter these

3 documents in any way, shape of form?

4 A. No. I wouldn’t even know how.

5 Q. ~T just want to refer ~“7"~ ask you

6 to refer to the third page of the

7 document. Maybe I’m wrong on the page.

8 Hold on a second. Yes. I’m talking

9. about the right thing. this would be

 

 

 
 

  
    

he Facebook mes ED:

11 point it to you.
12 A. What page?

13 QO. This would be third page. T

md

14 have these front and pack, so it would

15 be the third printed page-

16 A. Right here (indicating)?

17 Q. Right down there.

18 A. Right here.

19 Oo. Ang does Ms8- Lewen state in that

20 Facebook message that she said that she

 

21 admits the message I sent to Barry

22 Blasic while off duty could have been
23 construed as harassing? Can you read
24) that? |

25 A. Yes.

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
  
   

QO. pid you change oF alter that

 

 

 

passage in any way?

 

 

 

A. No, ti did not-

 

 

 

 

Q. - ws. Wilcox. Ms. Lewen claims

 

 

 

chat PSs had fired her in retaliation

 

 

 

for making complaints to the

 

 

commonwealth of pennsylvania:

 

 

 

pepartment of Health and the pepartment

 

  
 

pennsylvania office of Attorney

     

 

 

10 Genexal for resi e

  
 
  
 
  
  
 
 
  
 
  
  
  
 
  
  
 
  
 
 
 
 
 
 
  

11 resident neglect.

12 she says§& that she made thess¢
13 complaints “oo she says rather she told
14 these things t° Barry Biasic and
15 pelieves yT think that Mr.- Blasic passed
16 them on to the authorities of goldiers'
17 and gailors' Home. Now, ao you 777 as
18 the Director of Nursing is Barry Bliasic
19 effectively one of your subordinates?
20 A. He 18.
21 QO. pid he ever have a conversation
22 with you in which he toid yoR that

23 Nancy Lewen made complaints to the

24 pepartment of Health of the Office of

 
 

25 Attorney General?

 
  
 

sargent’s court Reporting service, Ine.
(914) 536-8908
Case 1:17-cv-
cv-00148-SPB Document 115-2 Filed 06/10/20 Page 72 of 79

 

 

 

 

 

179
1 A. No, he did not.

2 Q. Did anyone bring these “~~ did

3 anyone prior to March i4th of 2016 tell
4 you that Nancy Lewen had made

5 complaints to the Department of Health

6| on Office of attorney General?

7 A. No. When the Department of
Health comes in the building it’s

8
9 anon ym

   
   
 

us. The call is anonymous to us

  

 

 
  

10 and that’s WwW

 

11 come in.
12 ATTORNEY BUSHINSKI:
; 13 Nothing further.
14 HEARING OFFICER}
15 , Ms. Lewen, do you have
16) any questions of ---?
17 MS. LEWEN:
18 I just have one brief
19 question.
20 . 7 HEARING OPFICER:
21 Ask.

22 cROSS EXAMINATION
23 BY MS. LEWEN:
24)]. Q- - On this Facebook post ---?

29 A. Are we back on page ~"7

 

 

 

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-
17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 73 of 79

 

180
1] Q. yeah,
2 A, .-- three?
3 Q. On the one where I said I
4 admitted that it can be construed as
5 harassing. Were you aware of what I
6 was talking about? Because actually

7 what I was talking about was the

8 chicken noodle threat, the chicken

9 noodle soup threat. LI meant it in a

 

12 A. Can you please repeat the
/ 13 question? Was tl aware that --~~?
. 44 Q. Were you aware of what --7 !

is said, I admitted the message I sent to
16 Barry, that I sent while off duty,

17 could have been construed as harassing,
18 but surely that wouldn't be enough to
19 get me suspended from my job for

20 bullying, would it? Were you aware of

 

21 what message IT was talking about?

22 A. Yes.

23 oO. The chicken noodle soup threat?
24 HEARING OFFICER:

25 Do you understand the

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 74 of 79

 

 

 

- 182
1 question, Ms. Wilcox?

2) A. I don't know.

3 HRARING OFFICER:

4 Tf you don’t know you can

5 say you don’t know,

6 A. Yeah, tr don't know.

7 MS. LEWEN:

8 You had read it just a

9 Little --- you had pointed it out to

 

11 the Facebook messages and you had read

12 it aloud where he was sick that one day

13 and I threatened him with chicken

—,

 

14 noodle. soup?
15 ATTORNEY BUSHINSKI:
16 Again, Mr. 4urn, T don’t

i7 think she understands that she needs to

 

18 direct her remarks to you.

19 MS. LEWEN:

20 ifm eorry; Mr. Zurn.

o1| When I made this comment on Facebook I
22 was omwcT.

23 HEARING OFFICER:

24 You're explaining why you
25 made the comment?

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

Case 1:17-cv-
7-Cv-00148-SPB Document 115-2 Filed 06/10/20 Page 75 of 79

on

» w mM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

182
MS. LBWEN:
Yeah.
HEARING OFFICER:
Ms. Wilcox says she
doesn’t know what -7-7
MS. LBEWEN:
Right.

HEARING OFFICER:

HEARING Vil

-~--~- it was.

 

Becausé she wasn’t aware

of what I Was -cT.
HEARING OFFICER:

HEARING Vil ——

so wefll go on from

there. That’s the end of your

 

question. You will have an opportunity
to testify on your own behalf.

MS. LEWEN:

Right. Okay.:

HEARING OFFICER:

Okay? okay. So if you
want to go to that on you’ re on behalf
you can teli the Court what your view

is of the situation.

MS. LEWEN:

 

 

 

 

 

 

 

 

 

Sargent’s Court Reporting Service, inc.
(814) 536-8908
 
 

Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 76 of 79

WwW MN kr

 

 

 

183
Okay.
HEARING OFFICER:
Any other questions of
Ms. Wilcox?
BY MS. LUBWEN:
QO. When fF had mentioned in that
four~page unsigned document that 1 gave
to Ray Hamm about the staffing

5.

 

Ltuation, did you think that I was

 

 

talking about the as
or the skilied unit?

A. Tt’'’s not an assisted living
unit. it’s a personal care unit.

We're regulated under personal care,

regulation 2600. Not' assisted living
2800.
Q. Well, see, then I wish we could

have just talked about this because I
was going by assisted living.
A. Personal care,
MS. LBEWEN:?:
t wish that we could have
really just talked about this. tI was
greatly --7 I thought that they went by

assisted living regulations.

 

Sargent'’s Court Reporting Service, Inc.
(814) 536-8908

   
  

 
Cc :17-cv-
ase 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 77 of 79

   
 
  
     

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

29

 

 

HEARING OFFICER:

 

Well, now you can

clarify, 80 “77>

MS. LEWEN:

 

Right.
BY MS. LEWEN:
QO. So there was ho actual fraud?
A..- That’s why If had said that.

hen you had said PPD and

  
   

     
 

thought you were

MS. LEWEN:

I thought this whole
thing was showing that ~~". And I
prought the Long term care regulation
all with me here to show that I know
how to calculate PPD for the skilied
side. tT wish that we could have just
talked about this. tT really do, but
~-- and as far as the Facebook
posts ~""-

HEARING OFFICER}

po you have any further
questions of Ms. Wilcox?

| MS. LEWEN:

Yes,

184

I

 

 

 

Sargent’s Court Reporting Service, Inc.

(814) 536-8908

 
Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 78 of 79

 

185
HEARING OFFICER:
Please, direct your
questions to her.
BY MS. LEWEN:
Q. Do you recognize this? I have

copies of it.

A. I do.

ATTORNEY BUSHINSKI:

tT don’t have that

 

il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

MS. LEWEN:

Right. I have it here
for you.

HEARING OFFICER:

Just hold on now. po you
want to put this into the ---~ do you
want to put this in?

MS. LEWEN:

I would like to submit
this as evidence. This is the Facebook
post that I made, Oh, I guess Téil

have to --7.-

HEARING OFFICER:
This is a Facebook page

when, and where, and what, and -7~7~ are

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 
 

~~

Case 1:17-cv-00148-SPB Document 115-2 Filed 06/10/20 Page 79 of 79

 

1 you going to introduce this?

2 | MS. LBWEN:

3 tT'm sorry.

4 HEARING OFFICER:

 

Are you going to

5

6 antroduce this ~~~
7 MS. LEWEN;
8

yes, I am.

9 HEARING OFFICER:

 

11 testimony or do you have a question on

12 this particular thing of Ms. Wilcox?

 

 

186

 

13 Ms. Lewen, do you understand where you

14 are? At this point in time you are

15 acting as your -77 as an attorney.

16 Okay? You are not Ms, Lewen. You are

17 an attorney for Me. Lewen.

18 You are to ask Ms. Wilcox

19 any questions. Okay? Are you going to

20 throw out pieces of paper and say does

21 she know something about this or -- is

22 that what you're planning to do?

23 BY MS. LEWEN:

24 Q. Is this the post that you

29 referred to in your witness ~~" in your
Sargent’s Court Reporting Service, Inc.

(814) 536-8908

 
